DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the present application, the legal phraseology “said” is used in the abstract. This terminology should be removed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 410 in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as indefinite for failing to demonstrate if there is a distinction between a “dairy based product” and a “dairy based preparation.” The specification teaches (Page 1, lines 4-5) that a dairy based preparation may be “aromatized with specific components” as an example. However, no definition is provided to establish a strict separation between a dairy based product and a dairy based preparation. The broadest reasonable interpretation of both terms would encompass any product with a substantial amount of dairy. 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with 
Furthermore, claim 1 is rejected because the limitation “a speed of cooling is such that air is an operating fluid” is unclear. It is unclear if this limitation is simply stating that air is the fluid used in the cooling tunnel or if the claim is further limiting the speed at which cooling occurs. 
Claims 2-4, 6-8 are rejected for depending upon indefinite claim 1. Claim 4 is further rejected for depending upon indefinite claim 3. 
Claim 8 recites the limitation "the step of overturning the sheet" in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natori (JP H02215365 A).
Natori teaches (Page 1, lines 11-13) a method for producing a food comprising cheese sandwiched between to sheets of fish meat (dairy based product). Natori further teaches (Page 2, lines 31-33; Fig. 1 #5) a process cheese material in a molten state is supplied which is shown as a continuous sheet in Figure 1. Natori further teaches (Page 3, lines 24-26) cooling the food in a cooling tunnel 9 with cold air. Figure 1 depicts the first portion of the sheet entering the cooling tunnel 9. Furthermore, Natori does not teach a step of immersing the sheet in water or liquid, i.e. the cooling is done by air without 
	Regarding claim 3, Natori teaches (Page 2, lines 13-17; Figure 1 #5, 6) cheese material 5 is flowed (extruded) from cheese feeder 6. Natori further teaches (Page 3, lines 38-42; Fig. 1 #7) cheese thickness adjusting plate 7 extends the cheese thinly, i.e. reduces the thickness. Figure 1 depicts the cheese being crushed between cheese thickness adjustment plate 7 and a roller. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of Singleton (US 20090226580 A1).
Natori teaches (Page 4, lines 12-17) cutting the food material into strips or squares. Natori further teaches (Page 4, lines 23-31), packing the food product in a packing bag (recipient). Natori is silent on packing a plurality of pieces in the same recipient.
Singleton teaches (Paragraph 0033, Figure #100) a method of making pasta filata cheese in which comminuted cheese pieces are deposited in packaging 100. The Figure shows a plurality of cheese pieces being deposited in packing 100 (recipient).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of Singleton, since both are directed to methods of producing a cheese based product, since both involve packaging pieces of a food product, and since using a single container for multiple pieces would reduce the amount of containers required for the operation,
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of King (US 20120207888 A1).
Natori is silent on the first thickness of the food product being greater than 13 millimeters. Natori is further silent on the step of reducing by crushing the first thickness including causing said first portion of the sheet to transit into one or more calibrating stations comprising two counter-rotating crushing rollers. Natori is further silent on obtaining for said first portion a sheet having a thickness of less than 6 millimeters.
King teaches ([0037, 0038] Fig. 5, 6 #22) a gum rolling procedure wherein a sheet of extruded gum is reduced from a thickness of 40cm (greater than 13mm) to a thickness of 2mm (less than 6mm) using a pair of opposing (counter-rotating) rollers 22.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of King since both are directed to methods of processing sheets of a flowable food product, since both use mechanisms to reduce the thickness of a food product, and since the rollers do not pick up debris from the extruded substance (King, Paragraph 0039) which could otherwise cause mechanical failure. Furthermore, the claimed thickness both before and after crushing would have been used during the course of normal experimentation and optimization procedures in the method of Natori based upon factors such as the type of dairy material, the end use of the dairy product, the desired portion size of the product, and/or the ingredients used in the dairy product.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of Barnett (US 20070243301 A1).
Natori is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a sub-step of positioning the first portion of the sheet on a perforated advancing belt which transits internally of the tunnel.
Barnett teaches (Paragraph 0011) forming a ribbon (sheet) of rice dough. Barnett further teaches (Paragraph 0044) routing the ribbon into a belted cooling tunnel with a wire-mesh (perforated) conveyor wherein cold air is applied to both sides of the ribbon.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of Barnett since both are directed to processing sheets of a food substance, since both utilize conveyors passing through cooling chambers to cool the sheet of material, and since the mesh belt would allow the cold air to cool both sides of the sheet of material, thus improving the rate of cooling by increasing the exposed surface area. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of Barnett (US 20070243301 A1) and Heinzen (US 20150044339 A1).
Natori, as modified above, is silent on the step of advancing the first portion of the sheet into the cooling tunnel comprising a step of advancing a first portion of the sheet on an advancing belt which transits internally of the tunnel and having a support surface of the sheet lacking holes. Natori is further silent on the step of advancing said first portion of the sheet on an advancing belt having a support surface of the sheet lacking holes taking place before the step of positioning said first portion of the sheet on the perforated advancing belt.
Heinzen teaches (Paragraph 0018, Fig. 1 #63) a system and method for coating food products in which thick chocolate having a molasses-like consistency is deposited onto solid conveyor belt 63. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of Heinzen and use a solid (non-perforated) conveyor belt for conveying a sheet of cheese, since both are directed to methods of processing a flowable food material, since both use conveyor belts, and since the solid construction of the conveyor belt taught by Heinzen prevents food material from flowing through the upper surface of the conveyor (Heinzen, Paragraph 0018), which could otherwise lead to a loss of food product and possibly damage the conveyor mechanism.
Furthermore, as shown above, Barnett teaches using a wire mesh (perforated) conveyor to carry a sheet of food material through a cooling tunnel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to use a solid conveyor taught by Heinzen for carrying the sheet of the flowable food material into the cooling tunnel followed by the wire-mesh conveyor taught by Barnett since the flowable food material would have to be cooled initially on a solid belt until the food material solidified enough that it would not flow through the surface of the belt as taught by Heinzen and since the mesh (perforated) belt would allow the cold air to cool both sides of the sheet of material, thus improving the rate of cooling by increasing the exposed surface area.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of Bharat (US 20140287091 A1). 
Natori is silent on the step of cooling the first portion of the sheet includes causing said first portion of the sheet to transit on at least a group of advancing belts which transit in the tunnel, the belts of said group are located one above another. Natori is further silent on each of said belts defining, between two corresponding end rollers an upper trajectory and a lower trajectory, the group of belts comprising an overlying belt and an underlying belt. Natori is further silent on at the end of the upper trajectory the overlying belt winding about one of said two end rollers, laying the first portion of the sheet by force of gravity onto the underlying belt which circulates in an opposite direction with respect to the overlying belt. Natori is further silent on the step of laying the first portion of the sheet by force of gravity onto the underlying belt comprising the step of overturning the sheet by turning a face of the first portion of the sheet upwards which was facing downwards on the overlying belt.
Bharat teaches ([0032, 0033] Fig. 1A) a method for forming and cooling chewing gum with a multi-pass system (cooling tunnel) to cool the gum slab (sheet) via convective air currents. Figure 1A depicts a group of belts each with corresponding end rollers and upper and lower surfaces (trajectories) wherein the belts are stacked one above another and the gum slab drops from and upper belt to a lower belt moving in the opposite direction and overturning the slab of gum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of Bharat since both are directed to methods of cooling a sheet of food product, since Natori teaches sending a sheet of a food product through a cooling chamber on a conveyor belt, and since overturning the sheet of the food product would allow both sides to be cooled more efficiently by exposing them to both to the cooling air (Bharat, Paragraph 0032). 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natori (JP H02215365 A) in view of Doering (US 2643495 A).
Natori is silent on placing the first portion of the sheet in contact with blades of two rotating groups or by punching, with a die, the first portion of the sheet so as to obtain pieces that are complementarily-shaped with respect to the perimeter of the die
Doering teaches (Col. 3, lines 39-49) forming dies for slabs (sheets) of edible plastic substances extruded from a machine. Doering further teaches (Col. 6, lines 67-70; Fig. 10 #115, 117) a plurality of individual impressing dies 115 are fixed to a platen with normally intersecting segment cutting blades 117 disposed there between. Doering further teaches (Col. 7, lines 2-5) the dies can be raised and lowered in a vertically downward direction (punched). Doering further teaches (Col. 7, 64-71) the impressing and segmenting operations are done with uniformity, i.e. the pieces are complementarily shaped. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Natori to incorporate the teaching of Doering since both are directed to methods of processing sheets of edible plastic substances, since both teach a cutting station for a food product, where the forming dies could be used in the same manner as the cutting machine of Natori, and since the forming dies of Doering provide speed and uniformity in the simultaneous impressing and segmenting operations (Doering, Col. 7, lines 64-71).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Dupart (US 5449281 A) teaches a device for preparing shaped co-extruded products with cooling system with a stacked conveyor arrangement. 
Shanbhag (US 5004616 A) teaches a process for preparing microwave-reheatable french-fried potatoes and a product thereof using vertically stacked conveyors.
Miller (US 3887719 A) teaches a method and apparatus for handling a process cheese spread with a rotating slitter assembly.
Best (US 20050118311 A1) teaches a reduced-fat flavored coating and methods of using the same with a mesh conveyor belt that carries a food product through a cooling tunnel.
Sergey (US 20150250197 A1) teaches dairy-based snack products and a method of manufacture of the same. 
Barnett (US 20150150268 A1) teaches a continuous process and apparatus for making a pita chip. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        								/DREW E BECKER/                                                                                                                    Primary Examiner, Art Unit 1792